IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50686
                        Conference Calendar



JESSE ROLAND FLORES,

                                         Plaintiff-Appellant,

versus

BRYAN CROUCH; Atascosa County Jail Administrator;
TOMMY WILLIAMS, Sheriff,
Atascosa County; ATASCOSA COUNTY JAIL,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-316
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jesse Flores, Texas prisoner #749949, challenges the

district court’s certification that his appeal of the denial of

his FED. R. CIV. P. 60(b) motion is not taken in good faith.    See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    Our inquiry

into Flores’s good faith “is limited to whether the appeal

involves ‘legal points arguable on their merits (and therefore

not frivolous).’”   Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983) (citation omitted).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50686
                                  -2-

     Flores contends that he was denied due process, he was

subjected to cruel and unusual punishment, and he was prejudiced

by the defendants’ motion for summary judgment.

     Flores cannot establish a due process violation as a result

of his confinement to conditions comparable to those in

administrative segregation.     Sandin v. Conner, 515 U.S. 472,

485-86 (1995).     Flores does not reiterate in this court his

specific claims that the defendants subjected him to cruel and

unusual punishment and denied him access to the court; thus, he

has abandoned these issues.     Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).      Flores has not

shown the deprivation of a right secured by the Constitution and

laws of the United States on his claim that the defendants filed

an untimely motion for summary judgment.      Manax v. McNamara, 842

F.2d 808, 812 (5th Cir. 1988).    The district court’s denial of

Flores’s FED. R. CIV. P. 60(b) motion was not an abuse of

discretion.   Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402

(5th Cir. 1981).

     Flores’s appeal does not raise any legal point arguable on

its merits.   See Howard, 707 F.2d at 220.     Accordingly, the

motion to proceed IFP is DENIED and the appeal is DISMISSED as

frivolous pursuant to 5TH CIR. R. 42.2.     See Baugh, 117 F.3d at

202 n.24.   The dismissal of this appeal as frivolous counts as a

“strike” under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).    Flores is WARNED that if he

accumulates three strikes pursuant to 28 U.S.C. § 1915(g), he may

not proceed IFP in any civil action or appeal filed while he is
                          No. 01-50686
                               -3-

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   Id.

     MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION

WARNING ISSUED.